Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”), dated as of
September 15, 2019, is effective as of September 13, 2019 (the “Termination
Date”) by and between Richard D. Holder (“Executive”) and NN, Inc., a Delaware
Corporation (the “Company”). In consideration of the payments and benefits
described in Section 2 below to be provided to Executive, the sufficiency of
which is acknowledged hereby, Executive and the Company agree as follows:

1. Termination Date. Executive’s employment with the Company terminated on the
Termination Date. Executive hereby resigns as President, Chief Executive Officer
and as a member of the board of directors of the Company and from all other
positions as a director and/or officer with the Company, its subsidiaries and
its affiliates (the “Company Group”), if any, effective as of the Termination
Date. Executive confirms and agrees that he has not since the Termination Date
taken, and shall not from the date hereof take, any actions on behalf of the
Company Group, including acting as an agent of the Company Group. In addition,
Executive acknowledges that as of the Termination Date, he has not represented
himself to be an employee, officer, director, agent or representative of the
Company Group for any purpose, has not directed the work of any employee of the
Company Group, or made any management decisions, or undertaken to commit the
Company Group to any course of action in relation to third persons.

2. Termination Payments and Benefits.

(a) Severance. Subject to (i) Executive’s execution of this Agreement and the
effectiveness of the release of claims set forth in Section 5 below (the
“Release”) following the expiration of the Revocation Period without Executive’s
having revoked the Release and (ii) Executive’s continued compliance with
Paragraphs 8, 9, 10, 11 and 12 of the Executive Employment Agreement between
Executive and the Company, dated May 8, 2013 (the “Employment Agreement”), as
amended pursuant to Section 8 hereof, the Company shall pay to Executive as
severance compensation (“Severance”), (i) $681,731.50, payable in a lump sum on
the first regularly scheduled payroll date following the Release Effective Date
(as defined below), (ii) $504,500, payable on the first regularly scheduled
payroll date following March 14, 2020 (the “Specified Employee Payment Date”)
and (iii) $504,500, payable in accordance with the Company’s regular payroll
procedures over the six-month period following the Specified Employee Payment
Date.

(b) Accrued Obligations. The Company shall also pay and provide the Executive
with his Accrued Obligations. For purposes of this Agreement, Executive’s
“Accrued Obligations” shall consist of the following: (i) accrued and unpaid
base salary and accrued and unused paid time off through the Termination Date;
(ii) accrued and vested benefits under any employee retirement plan (including
401(k)) in which the Executive participates, in accordance with applicable plan
terms; and (iii) unreimbursed business expenses incurred through the termination
date, in accordance with the Company’s business expense reimbursement policy.
Any benefits accrued or earned will be distributed in accordance with the terms
of the applicable benefit plans and programs of the Company Group. Executive
confirms that he has received all of his Accrued Obligations due and payable as
of the date of this Agreement.



--------------------------------------------------------------------------------

(c) COBRA. Executive and his eligible dependents shall be entitled to continue
participating in the Company’s group medical, dental, and other health benefit
coverages as required under the health care continuation requirements of the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), provided Executive
timely elects such coverage and pays the full monthly premium for COBRA
coverage.

(d) Treatment of Equity. Notwithstanding the terms of any outstanding award
agreement between you and the Company, (i) you will receive accelerated vesting
of 52,496 restricted shares of Company common stock and (ii) your currently
vested stock options to purchase 125,000 shares of Company common stock will
remain outstanding and exercisable until the tenth anniversary of the applicable
date of grant. For the avoidance of doubt, all remaining outstanding equity
granted to you under any of the Company Group’s equity incentive plans will be
forfeited as of the Termination Date.

(e) No Further Rights. Following the Termination Date, except as set forth in
this Section 2, Executive shall have no further rights to any compensation or
any other benefits from the Company or any of its affiliates.

3. Return of Company Property. As of the date of this Agreement, Executive
represents that he has returned to the Company (and has not recreated, or
delivered to anyone else) all of the records and property of the Company that
were in Executive’s possession or over which Executive had direct or indirect
control, including, but not limited to, all confidential information, files,
monies, records, files, credit cards, office keys, office access cards,
passwords, laptops, parking access cards and electronically encoded information
(such as computer disks and flash drives) and all copies of such records and
property. You may retain your Company- provided ipad and cellular telephone
(including telephone number); provided, that you provide such items to the
Company, as requested by the Company, to remove all proprietary and/or
confidential information and documents in any form belonging to the Company
Group.

4. No Admission. Neither this Agreement nor anything in this Agreement shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by the Company or Executive of any violation of the Company’s policies
or procedures, or state or federal laws or regulations. This Agreement may be
introduced, however, in any proceeding to enforce the Agreement. Such
introduction shall be pursuant to an order protecting its confidentiality,
except insofar as a court declines to enter any such order.

5. Release.

(a) General. In consideration of the Severance payments, Executive, for and on
behalf of Executive and Executive’s heirs, administrators, executors, and
assigns, effective as of the Release Effective Date (as defined below), does
fully and forever waive and release, remise, and discharge each member of the
Company Group, its members, or partners, and each of its and their respective
current, past, and future directors, partners, members, employees, advisors and
agents (collectively, the “Released Parties”) from any and all claims that
Executive had, may have had, or now has against the Released Parties
collectively or any of the Released Parties individually, for or by reason of
any matter, cause, or thing whatsoever, including but not limited to any claim
arising out of or attributable to Executive’s employment or the termination of
Executive’s employment with the Company, and also including but not limited to
claims of

 

2



--------------------------------------------------------------------------------

breach of contract, wrongful termination, unjust dismissal, defamation, libel,
or slander, or claims under any federal, state, or local law dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, sexual preference, or any other protected class or characteristic.
This release of claims includes, but is not limited to, all claims arising under
the Age Discrimination in Employment Act of 1967 (the “ADEA”), Title VII of the
Civil Rights Act, the Americans with Disabilities Act, the Civil Rights Act of
1991, the Family Medical Leave Act, the Equal Pay Act, Chapter 95, Articles 49A
and 49B of Chapter 143, or Chapter 168A of the North Carolina General Statutes,
and any other federal, state, and local labor and anti-discrimination law, the
common law, and any other purported restriction on an employer’s right to
terminate the employment of employees. Notwithstanding any provision of this
Release to the contrary, by executing this Release, Executive is not releasing
any claims to the Severance.

(b) Release of Unknown Claims. It is the intention of Executive in executing
this Agreement that the Release shall be effective as a bar to each and every
claim, demand and cause of action hereinabove specified. Executive acknowledges
that Executive may hereafter discover claims or facts in addition to or
different from those which Executive now knows or believes to exist with respect
to the subject matter of this Release and which, if known or suspected at the
time of executing this Release, may have materially affected this settlement.
Nevertheless, Executive hereby waives any right, claim or cause of action that
might arise as a result of such different or additional claims or facts.
Executive acknowledges that Executive understands the significance and
consequence of such release.

(c) No Proceedings. Except as provided in Section 10(a) of this Agreement,
Executive represents that Executive has not filed or permitted to be filed
against any of the Released Parties, individually or collectively, any lawsuit,
complaint, charge, proceeding, or the like, before any local, state, or federal
agency, court, or other body (each, a “Proceeding”), and Executive covenants and
agrees that Executive will not do so at any time hereafter with respect to the
subject matter of the Release and claims released pursuant to the Release
(including, without limitation, any claims relating to the termination of
Executive’s employment), except as may be necessary to enforce the Release or
Executive’s rights to Severance under this Agreement, to seek a determination of
the validity of the waiver of Executive’s rights under the ADEA, or to initiate
or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”). Except as otherwise provided in the
preceding sentence or in Sections 5(d) or 10(a) of this Agreement, (i) Executive
will not initiate or cause to be initiated on Executive’s behalf any Proceeding,
and will not participate (except as required by law) in any Proceeding of any
nature against any of the Released Parties individually or collectively that in
any way involves the allegations and facts that Executive could have raised
against any of the Released Parties individually or collectively as of the date
hereof and (ii) Executive waives any right Executive may have to benefit in any
manner from any relief (monetary or otherwise) arising out of any Proceeding.

(d) Forfeiture of Award from Proceedings. Executive agrees that Executive shall
forfeit and not accept any award, damages, recovery or settlement from any
Proceeding brought by Executive or on Executive’s behalf pertaining to
Executive’s employment, separation or otherwise. Nothing herein shall preclude
Executive’s right to receive an award from a Governmental Entity (as defined
below) for information provided under any whistleblower program.

 

3



--------------------------------------------------------------------------------

6. Release Acknowledgements. Executive expressly represents and acknowledges
that:

(a) the Company has advised Executive to consult with legal counsel, Executive
has had the opportunity to seek the advice of legal counsel of Executive’s own
choice, Executive has read this Agreement and the Release and has had the
opportunity to have this Agreement and the Release explained to Executive by
legal counsel, and the terms and conditions hereof are fully understood and
voluntarily accepted by Executive;

(b) Executive is specifically agreeing to the terms of the Release because the
Company has agreed to pay Executive compensation, which Executive was not
otherwise entitled under the Company’s policies or any agreement between the
Company and Executive (in the absence of providing the Release), and the Company
has agreed to provide the compensation because of Executive’s agreement to
accept the compensation in full settlement of all possible claims Executive
might have or ever had, and because of Executive’s execution of this Agreement;

(c) the offer to accept the terms of this Agreement is open for 21 days from the
date Executive receives this Agreement, provided, that, should Executive sign
this Agreement within 21 days of the date that the Agreement was received by
Executive, then Executive’s choice not to wait for the full 21-day period to
expire was made knowingly and voluntarily, and was in no way induced by the
Company by means of intimidation, fraud, duress, or any other threat to withdraw
the terms offered under this Agreement;

(d) Executive shall have the right to revoke the Release for a period of seven
days following Executive’s execution of this Agreement (the “Revocation
Period”), by giving written notice of such revocation to Matthew S. Heiter,
Senior Vice President and General Counsel, at 6210 Ardrey Kell Road, Charlotte,
NC 28277, or by email at matt.heiter@nninc.com on or before 5:00 p.m. Eastern
time on the last day of the Revocation Period; and

(e) the Company’s obligations under Section 2 (other than the Accrued
Obligations) shall not become effective until the eighth day following
Executive’s execution of this Agreement, provided Executive has not revoked the
Release during the Revocation Period (the “Release Effective Date”).

7. Remedies. Executive understands and agrees that if Executive breaches any
provision of this Agreement or any provision of Employment Agreement that
survives Executive’s termination of employment with the Company, in addition to
any other legal or equitable remedies the Company may have, the Company shall be
entitled to cease making any payments to Executive under Section 2 above (other
than the Accrued Obligations), and Executive shall reimburse the Company for all
such payments made to Executive prior to such breach and the reasonable
attorneys’ fees and costs incurred by the Company arising out of any such breach
and to enforce such reimbursement. The remedies set forth in this paragraph
shall not apply to any challenge to the validity of the waiver and release of
Executive’s rights under the ADEA. In the event Executive challenges the
validity of the waiver and release of Executive’s rights under the ADEA, then
the Company’s right to attorneys’ fees and costs shall be governed by the
provisions of the ADEA, so that the Company may recover such fees and costs if
the

 

4



--------------------------------------------------------------------------------

lawsuit is brought by Executive in bad faith. Any such action permitted to the
Company by this paragraph, however, shall not affect or impair any of
Executive’s obligations under this Agreement, including without limitation, the
Release. Executive further agrees that nothing herein shall preclude the Company
from recovering attorneys’ fees, costs, or any other remedies specifically
authorized under applicable law

8. Restrictive Covenants. Executive represents that Executive has not violated
any of the provisions in Paragraphs 8, 9, 10, 11 and 12 of the Employment
Agreement (which is incorporated by reference and made a part hereof). Executive
hereby acknowledges and reaffirms his obligations under Paragraphs 8, 9, 10, 11
and 12 of the Employment Agreement following the Termination Date; provided,
that, (i) in consideration of the payments and benefits described in Section 2
hereof, the sufficiency of which is acknowledged hereby, Executive and the
Company agree that the term “competing business”, as used in the Employment
Agreement, shall be amended and restated in its entirety such that the term
“competing business” as used in the Employment Agreement shall mean: “a business
that engages in the production, sale, or marketing of a product or service that
is substantially similar to, or serves the same purpose as, any product or
service produced, sold or marketed by the Company or any parent, subsidiary or
affiliate of the Company with which Executive interacted or about which
Executive gained Confidential Information and/or trade secrets during his
employment with the Company” and (ii) the non-competition covenant in Paragraph
10 of the Employment Agreement shall apply for 12 months following the
Termination Date. Executive agrees that he will not make any statements, written
or verbal, that are detrimental, derogatory or disparaging concerning the
Company or any member of the Company Group, or concerning any current or former
directors, officers, or employees of the Company or any member of the Company
Group.

9. Entire Agreement; Assignment. This Agreement, together with the Employment
Agreement, sets forth the entire agreement and understanding between the parties
as to the subject matter hereof and supersedes all prior and contemporaneous
oral and/or written discussions, agreements and understandings of any kind or
nature. This Agreement, and all of Executive’s rights and duties hereunder,
shall not be assignable or delegable by Executive. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. This Agreement may be assigned by the Company
to a person or entity which is a successor in interest to substantially all of
the business operations of the Company (“Successor”). Upon such assignment, the
obligations of Executive shall inure to the benefit of such Successor and the
rights and obligation of the Company hereunder shall become the rights and
obligations of such Successor.

10. Certain Permissible Disclosures and Communications.

(a) Securities Exchange Act Rule 21F-17. Nothing in this Agreement, including
Sections 5, 7 and 8, shall prohibit or impede the Executive from communicating,
cooperating or filing a complaint with any U.S. federal, state or local
governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Executive
does not need the prior authorization of (or to give notice to) the Company
regarding any such communication or disclosure.

 

5



--------------------------------------------------------------------------------

(b) Defend Trade Secrets Act. Executive hereby confirms that Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order.

(c) Notwithstanding the foregoing provisions in this Section 10, under no
circumstance will Executive be authorized to disclose any information covered by
the Company’s attorney-client privilege or the Company’s attorney work product
(i) without prior written consent of the Company’s General Counsel or other
officer designated by the Company, or (ii) unless such disclosure of that
information would otherwise be permitted pursuant to 17 CFR 205.3(d)(2),
applicable state attorney conduct rules, or otherwise under applicable law or
court order.

11. Cooperation. You agree that you will provide reasonable cooperation to the
Company and/or any other member of the Company Group and its or their respective
officers, members of the board of directors and counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during your employment in which you were involved or of which you
have knowledge. The Company agrees to reimburse you for reasonable out-of-pocket
expenses incurred at the request of the Company with respect to your compliance
with this Section 11. You agree that, in the event you are subpoenaed by any
person or entity (including, but not limited to, any Governmental Entity) to
give testimony or provide documents (in a deposition, court proceeding or
otherwise) which in any way relates to your employment by the Company and/or any
other member of the Company Group, you will give prompt notice of such request
to the Company’s General Counsel and will make no disclosure until the Company
and/or the other member of the Company Group have had a reasonable opportunity
to contest the right of the requesting person or entity to such disclosure.

12. Severability. In the event that any one or more of the provisions of this
Agreement or the Employment Agreement are determined to be or become invalid,
illegal or unenforceable in any respect, in any jurisdiction, by a court of
competent jurisdiction, in a final judgment to which no further appeal can be
made, such judgment shall not affect such provisions in any other jurisdiction
or any other provisions of this Agreement, the validity, legality and
enforceability of which shall not be affected thereby and Executive agrees that
the court making such determination shall have the power to strike or reform
such provision to the maximum and/or broadest duration, scope, and/or area
permissible by law, and, as so reformed, such provision shall then be
enforceable.

 

6



--------------------------------------------------------------------------------

13. Governing Law, Jurisdiction and Venue. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT SITTING IN DELAWARE WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND EACH OF THE PARTIES AGREES THAT ANY
ACTION RELATING IN ANY WAY TO THIS AGREEMENT MUST BE COMMENCED ONLY IN THE
COURTS OF DELAWARE, FEDERAL OR STATE. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED OR NOT PROHIBITED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING BY SENDING THE SAME
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY RECOGNIZED OVERNIGHT COURIER
SERVICE. EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION
WITH THIS AGREEMENT.

14. Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

15. No Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No such waiver shall be binding unless signed in writing by the
party waiving the breach.

16. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement

this 15th day of September, 2019.

 

/s/ Richard D. Holder

Name: Richard D. Holder

 

8



--------------------------------------------------------------------------------

NN, INC. By:  

/s/ Robert Brunner

  Robert Brunner, Chairman of the Board of Directors of NN, Inc.

 

9